DETAILED ACTION	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim language recites “the first rotary body” and “the second rotary body,” but the claim recites a winding first rotary body, an unwinding first rotary, a winding second rotary body and an unwinding second rotary body. Thus, it is unclear as to which of the winding and unwinding first and second rotary bodies the amended claim language refers. Clarification is required. 
Because claim 8 depends from claim 1, it is also rejected. 

 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites a “second roller body,” but it is unclear as to what specifically this refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawniczak et al. (8,740,131) in view of Tenpaku et al. (8,919,686).

	Regarding claim 1, Lawniczak teaches a printing apparatus that performs printing on a medium unwound from a first roll body having the medium wound into a cylindrical shape, the printing apparatus comprising:
	an unwinding unit (fig. 25, item 32) that rotatably holds the first roll body (fig. 25, item 140) and unwinds the medium (fig. 25, item 25) by rotating the first roll body;
	a controller to control rotation of the unwinding unit (fig. 1, item 32);
	a transport unit (fig. 1, items 30) that transports the medium unwound from the unwinding unit (see fig. 1); and
	a printing unit (note that the disclosure is directed to a printer, and thus there is necessarily a printing unit) that performs printing on the medium transported by the transport unit,
	wherein the unwinding unit includes an unwinding first rotary body (fig. 25, item 110) that is integrally rotatable with the first roll body by engaging with a first end of the first roll body (fig. 25, end of roll corresponding to item 110), a first unwinding drive unit 
	Lawniczak does not teach a winding unit that rotatably holds a second roll body so as to wind the medium on which printing has been performed by the printing operation and wherein the winding unit is slidably disposed on an elongate guide member, the first rotary body, with the first winding drive unit, and the second rotary body, with the winding second drive unit, being slidably disposed on the elongate guide member to vary a distance between the first rotary body and the second rotary body. Tenpaku teaches this (Tenpaku, col. 5, lines 22-30, see fig. 2, note elongate guide member 39, winding units 40/37 with first and second rotary bodies, wherein the rotary bodies with unshown winding drive units would be slidable on the elongate guide to vary the claimed distance). It would have been obvious to one of ordinary skill in the art at the time of invention to add a winding unit with slidability, as disclosed by Tenpaku, to the printer of Lawniczak because doing so would allow for the rerolling of printed media for storage or shipping while also providing for the control of tension of the media between winding and unwinding units so as to ensure a taut media for printing, thereby increasing print quality. Further, the slidability would allow for changing of media widths to be printed. 
	Lawniczak in view of Tenpaku does not teach wherein the winding unit includes a winding first rotary body that is integrally rotatable with the second roll body by engaging 
However, according to MPEP 2144.04, a duplication of parts is only patentable when it would not have been obvious to one of ordinary skill in the art. Here, the prior art combination teaches an unwinding unit with a specific construction and a winding unit with no details of construction. It would have been obvious to one of ordinary skill in the art to duplicate the construction of the unwinding unit and apply the same construction to the winding unit because doing so would amount to a simple duplication of parts. In other words, Tenpaku does not disclose specifics about the drive systems for its winding and unwinding units, and thus it would have been obvious to use the same drive systems for both after combination with Lawniczak.  
	
Regarding claim 8, Lawniczak in view of Tenpaku teaches the printing apparatus according to claim 1, further comprising a mounting portion disposed on the guide member and configured to receive the second roll body before the second roller body is mounted to the winding first rotary body and the winding second rotary body (Tenpaku, see fig. 1, Note that there must be a mounting portion on which roll R sits before rotary bodies are pushed into engagement with the ends of the roll body. Note that such a mounting portion is disclosed for Tenpaku’s first roll body, so it serves to reason that the same mounting portion would be equally applicable to its second roll body). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.